Exhibit GENERAL MARITIME CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES* (Amounts in thousands of dollars, except ratios) Year Ended December 31, 2008 2007 2006 2005 2004 Fixed Charges Interest expense $ 29,388 $ 25,541 $ 4,165 $ 32,400 $ 38,831 Capitalized interest 119 2,385 3,571 3,475 1,270 Amortized loan fees 1,089 959 722 1,968 3,142 Fixed Charges 30,596 28,885 8,458 37,843 43,243 Earnings Pretax operating income 29,807 44,539 156,831 212,357 315,109 Fixed charges 30,596 28,885 8,458 37,843 43,243 Capitalized interest 119 2,385 3,571 3,475 1,270 Earnings 60,284 71,039 161,718 246,725 357,082 Ratio of Earnings to Fixed Charges 1.97 2.46 19.12 6.52 8.26 *As defined in Item 503(d) of Regulation S-K of the Securities Exchange Act of
